Exhibit 99.2 diaDexus, Inc. Financial Statements December 31, 2009 and 2008 diaDexus, Inc. Index December 31, 2009 and 2008 Page(s) Report of Independent Registered Public Accounting Firm 1 Financial Statements Balance Sheets 2 Statements of Operations 3 Statements of Convertible Preferred Stock and Stockholders’ Deficit 4 Statements of Cash Flows 5 Notes to Financial Statements 6–27 Report of Independent Registered Public Accounting Firm Tothe board of directors and shareholders of diaDexus, Inc. In our opinion, the accompanying balance sheets and the related statements of operations, of convertible preferred stock and stockholders' deficit and of cash flows present fairly, in all material respects, the financial position of diaDexus, Inc.atDecember 31, 2009and 2008, and the results of its operations and its cash flows for the years then endedin conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has suffered recurring losses from operations and has a net capital deficiency that raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ PriceWaterhouseCoopers, LLP San Jose, California May 28, 2010, except for the fourth paragraph in Note 1, as to which the date is October 12, 2010 1 diaDexus, Inc. Balance Sheets As of December 31, 2009 and 2008 (in thousands of dollars, except share and per share data) Assets Current assets Cash and cash equivalents $ $ Available-for-sale investments Accounts receivable (net of allowance for doubtful accounts of $0 and rebate reserve of $46, respectively, and $8 and $66 at December 31, 2009 and 2008, respectively) Accounts receivable from related party 40 Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Restricted cash Other assets Total assets $ $ Liabilities, Convertible Preferred Stock and Stockholders’ Deficit Current liabilities Accounts payable $ $ Accrued liabilities Deferred revenue, current portion Deferred rent, current portion Notes payable, current portion Total current liabilities Deferred revenue, net of current Deferred rent, net of current Notes payable, net of current - Warrant liability 36 Total liabilities Commitments and contingencies (Note 8) Convertible Preferred stock, $0.01 par value - 82,326,283 shares authorized; 80,277,609 shares issued and outstanding at December 31, 2009 and 2008 (liquidation value $176,752 at December 31, 2009 and 2008) Stockholders’ deficit Common stock, $0.01 par value - 170,000,000 shares authorized, 1,814,494 and 1,760,092 shares issued and outstanding at December 31, 2009 and 2008, respectively 18 18 Additional paid-in capital Accumulated other comprehensive income - 15 Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities, convertible preferred stock and stockholders’ deficit $ $ The accompanying notes are an integral part of these financial statements. 2 diaDexus, Inc. Statements of Operations Years Ended December 31, 2009 and 2008 (in thousands of dollars, except share and per share data) Revenues License revenue $ $ Royalty revenue Product sales Product sales to related party Total net revenues Costs and operating expenses Product costs Research and development Sales and marketing General and administrative Total operating expenses Loss from operations ) ) Interest and other income, net Interest and other expense, net ) ) Net loss $ ) $ ) Net loss per share of common stock, basic and diluted $ ) Weighted-average shares of common stock outstanding used in computing net loss per share of common stock, basic and diluted The accompanying notes are an integral part of these financial statements. 3 diaDexus, Inc. Statements of Convertible Preferred Stock and Stockholders’ Deficit Years Ended December 31, 2009 and 2008 Convertible Preferred Stock Common Stock Additional Paid-in Accumulated Other Comprehensive Income Accumulated Total Stockholders’ (in thousands of dollars, except share and per share data) Shares Amount Shares Amount Capital (Loss) Deficit Deficit Balance at January 1, 2008 $ $
